EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Response to Amendment
The request for reconsideration filed 05/12/2022 is acknowledged and the amendment has been entered.

Allowable Subject Matter
1.         Claims 1-11 and 13-17 are allowed.
2.         The following is an examiner’s statement of reasons for allowance: the claims are allowable due to the Applicant amending the independent claim 11, and a persuasive argument by the applicant (Remarks/Arguments dated 05/12/2022, pgs. 6-15). Specifically, argument(s) regarding the difference between the prior arts and the limitation “the housing defining a first protruding column at the first housing end," "the housing defining a cavity with a housing opening to the cavity defined at the second housing end and a column opening to the cavity defined by the first protruding column," and "a concentric terminal extending through the column opening.” as recited in claim 1. 
Dependent claim(s) 2-10 and 13-17 are allowed by virtue of their dependency from allowed claims 1 and 11.

3.         Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsion Tumebo whose telephone number is 571-270-1668. The examiner can normally be reached on 7:30 am to 4:00 pm, Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION TUMEBO/
Primary Examiner, Art Unit 2875